     Case 3:21-cv-00378-JLS-MSB Document 6 Filed 04/27/21 PageID.52 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALEXANDRA MANTIKAS, an                             Case No.: 21-cv-378 JLS (MSB)
     individual,
12
                                       Plaintiff,       ORDER GRANTING JOINT
13                                                      MOTION TO ACCEPT SERVICE,
     v.                                                 SUBMIT PLAINTIFF’S CLAIMS TO
14
                                                        ARBITRATION, AND STAY
     BROGDON PROPERTIES
15                                                      MATTER
     INCORPORATED dba THE MAIN
16   ATTRACTION GENTLEMEN’S CLUB,
                                                        (ECF No. 5)
     a California corporation; EUGENE
17
     EDICK, an individual; JAIME
18   IGLESIAS, an individual; DOE
     MANAGERS 1-2; and DOES 4-10,
19
     inclusive,
20                                  Defendants.
21
22         Presently before the Court is the Parties’ Joint Motion to Accept Service, Submit
23   Plaintiff’s Claims to Arbitration, and Stay Matter (ECF No. 5). Good cause appearing, the
24   Court GRANTS the Joint Motion. As stipulated and agreed by the Parties, the Court
25   ORDERS that:
26         1.     Defendants Brogdon Properties Incorporated dba The Main Attraction
27   Gentlemen’s Club and Eugene Edick have accepted service of process in accordance with
28   Fed. R. Civ. P. 4.

                                                    1
                                                                               21-cv-378 JLS (MSB)
     Case 3:21-cv-00378-JLS-MSB Document 6 Filed 04/27/21 PageID.53 Page 2 of 2



 1         2.    Plaintiff’s claims SHALL be submitted to binding arbitration pursuant to the
 2   arbitration agreement;
 3         3.    Plaintiff’s claims in this Action are STAYED pending completion of the
 4   above-referenced arbitration proceedings;
 5         4.    The Court SHALL retain jurisdiction to approve any settlement pursuant to
 6   the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.
 7         IT IS SO ORDERED.
 8   Dated: April 27, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                             21-cv-378 JLS (MSB)
